Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.

Amendments
           Applicant's response and amendments, filed February 25, 2021, to the prior Office Action is acknowledged.  Applicant has cancelled claims 1-16 and amended claim 17-19. 
Claims 17-19 are currently under examination and the subject matter of the present Office Action
 
Priority
Applicant’s U.S. patent application filed on October 31, 2017 is acknowledged.  
Accordingly, the effective priority date of the instant application is granted as October 31, 2017.

Response to Arguments (102)
Bombyx mori, which Divr does not reasonably teach.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites “A method of treating a subject suffering from cardiac arrhythmia, consisting essentially of the step of administering to the heart of the subject an effective amount of a silk fibroin…”  The phrase “consisting essentially of”, however, is indefinite because is unclear whether the transitional phrase means that the method “comprises” the succeeding step(s), and thus implicates methods containing the recited step(s) and additional steps, or merely “consists of” the succeeding step(s), meaning that the method is limited to the recited step(s) alone without any additional steps, and therefore the metes and bounds of the claim are unclear.  In view of the Specification, it appears as if the phrase “consisting essentially of” means “comprising” given that all recitations of a method in which cardiac cells are contacted with silk fibroin contain the word “comprising” (see, e.g., para [0063]-[0064], [0073]), and there are no methods of contacting cardiac cells with silk fibroin in which the words “consists of” or “consisting essentially of” are recited.  Furthermore, the Specification also does not 
Also, while Applicant’s Remarks (02/24/2021) imply that the words “consisting essentially of” means “consists of” (Remarks, p. 1, para 2 – “independent claim 17 is amended to be "consisting essentially of' so as to exclude additional therapeutic agents/steps”), a limitation of a claim, however, must be interpreted based on the broadest reasonable interpretation of what that limitation means in light of the Specification.  Because the Specification recites explicit methods including the words “comprising” but does not cite any methods or examples containing the words “consists of” or “consisting essentially of”, and because the Specification does not differentiate essential from non-essential steps in the claimed method, the phrase “consists essentially of” will be taken to be synonymous with “comprising”.
In addition, dependent claims 18-19 are included in the basis of the rejection because although they recite and encompass specific methods for treating a subject suffering from cardiac arrhythmia by administering silk fibroin, they do not correct the primary deficiencies of the independent claim.

Claim Rejections - 35 USC § 112(a)
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites “A method of treating a subject suffering from cardiac arrhythmia, consisting essentially of comprising the step of administering to the heart of the subject an effective amount of a silk fibroin…”  However, the Specification does not actually contain the words “consisting essentially of” in conjunction with a method of administering silk fibroin to a subject or any method involving contacting cardiac cells with silk fibroin.  In fact, all such methods of the Specification recite the transitional phrase “comprising” (see, e.g., para [0063]-[0064], [0073]), and therefore the Specification does not reasonably describe – or appear to contemplate – methods in which administering silk fibroin to cardiac cells are limited to only performing the step(s) of claim 17.
Because claims 18-19 depend from claim 17 and also recite and encompass specific methods for treating a subject suffering from cardiac arrhythmia “consisting essentially of the step of administering to the heart of the subject an effective amount of a silk fibroin”.

35 USC § 112(b)
Claim(s) 17-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The claim recites that “administering to the heart of the subject an effective amount of a silk fibroin of Bombyx mori” has the function of “induc[ing] transformation of the non-pacemaker cardiomyocytes into pacemaker cells…[to treat] cardiac arrhythmia”
The claim is considered indefinite because the scope of the claim to achieve the functional property of “induc[ing] transformation of the non-pacemaker cardiomyocytes into pacemaker cells…” cannot be determined. 

Either this is an inherent inherent property of (that naturally flows from) the administration of an effective amount of the silk fibroin of Bombyx mori to the heart of a subject, or it is not. 
The claim denotes that not all of the method step(s) of the independent claim are able to achieve the functional property(ies) recited in the claim. 
To the extent it is not an inherent property (that naturally flows) from the method of the independent claim, then the claim is considered indefinite for failing to recite the method step(s) that is (are) necessary and sufficient to cause the recited functional language. 

The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)

For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Without reciting the particular structure, materials or steps that accomplish the function or achieve the Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g)

If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). Because no structure disclosed in the embodiments of the invention actually performs the claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.). See MPEP §2181(II)(A).

To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). See MPEP §2181(III)

In the instant case, the limitation of “induc[ing] transformation of the non-pacemaker cardiomyocytes into pacemaker cells” merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other method step to be added to the method to provide the functional characteristic. 

Per MPEP 2173.05(g), the Examiner should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: 
(1) Is there a clear cut indication of the scope of the subject matter covered by the claim? 
The claim scope is unclear because it is unknown based on the Specification what additional method step(s) or changes to the recited method step are necessary and sufficient to induce the functional property of transforming non-pacemaker cardiomyocytes into pacemaker cells.  In a working example, the Specification teaches that administering 12% (w/w) silk fibroin into the left ventricle of rate induces the transformation of the non-pacemaker cardiomyocytes into pacemaker cells (para [0146]).  Furthermore, the Specification merely recites that an “effective amount” of silk fibroin is the amount that necessarily induces the functional result of the formation of pacemaker cardiomyocytes from pacemaker cells (para [0059]).  The Specification does not teach any additional method steps besides administering silk fibroin to the heart that necessarily induces the formation of pacemaker cells from non-pacemaker cells.  Furthermore, the Specification also does not distinguish an effective amount of silk fibroin necessary and sufficient to induce formation of pacemaker cardiomyocytes from an 
In conclusion, the Specification fails to disclose what additional steps or changes to the method step of “administering to the heart of the subject an effective amount of a silk fibroin of Bombyx mori” is necessary and sufficient to cause the recited functional property of “induc[ing] transformation of the non-pacemaker cardiomyocytes into pacemaker cells”, and thus the ordinary artisan must guess as to what modification(s) must be made in order to fulfill the instant recitation. 
            The boundaries (i.e., scope) imposed by a functional limitation must be clearly defined. 

(2) Does the language of the claim forth well-defined boundaries of the invention, or only states a problem solved or a result obtained?
The claim as recited merely recites the function of administering an effective amount of silk fibroin so as to induce transformation of non-pacemaker cardiomyocytes into pacemaker cells.  The claim does not clearly define what additional method steps are required to induce such a transformation (i.e., the functional result), or what amounts effectively induce such a transformation.  Because the claim does not provide such information, the boundaries of what additional steps or what amounts of silk fibroin are encompassed by the claim are unclear.

(3) Would one of ordinary skill in the art know from the claim terms what structure or steps are encompassed by the claim?
Carbohydrate Polymers 92, p. 591-597) teaches administering silk fibroin to the hearts of rats with damaged hearts from induced myocardial infarction (abstract; p. 592, col 1, para 2; Fig. 1).  Chi teaches that silk fibroin administered to MI-induced rats resulted in increased left ventricular function by increasing left ventricular wall thickness and fractional shortening (abstract; p. 596, col 2, 4. Conclusions).  Chi also teaches that the silk fibroin was administered in patch form (abstract), and that the patches were formulated by dissolving chitosan and hyaluronan in a 1.5%wt silk fibroin solution (p. 592, col 1,  2.1. Fabricating chitosan-HYA/SF patches).  Finally, Chi teaches that the SF patches were fabricated using the technique taught by Yang et al. ("The cardiomyogenic differentiation of rat mesenchymal stem cells on silk fibroin–polysaccharide cardiac patches in vitro", 2009, Biomaterials 30, p. 3757-3765), which teaches creating an SF patch from SF derived from Bombyx mori (p 3758, col 2, Materials and Methods, 2.1. Preparation of SF-based patches – “Silk cocoons were purchased from a silk center in Taiwan (ShihTan, Miao-Li, Taiwan). The SF solutions were prepared as described elsewhere [25,26]”; p. 3765, citation 25 – “Inoue S, Tanaka K, Arisaka F, Kimura S, Ohtomo K, Mizuno S. Silk fibroin of Bombyx mori is secreted, assembling a high molecular mass elementary unit consisting of H-chain, L-chain, and P25, with a 6:6:1 molar ratio. J Biol Chem 2000;275(51):40517–28.). Chi, however, does not teach additional method steps or effective concentrations of silk fibroin that are necessary and sufficient to induce transformation of pacemaker cardiomyocytes from non-pacemaker cardiomyocytes.  That is, while Chi teaches the active method step of administering silk fibroin to repair hearts post-MI, Chi does not teach what added steps or effective concentrations are required to induce formation of pacemaker cardiomyocytes from non-pacemaker cardiomyocytes.
            
The specification fails to disclose either a method involving merely administering silk fibroin to the heart or an amount of silk fibroin that does not necessarily induce the formation of pacemaker cardiomyocytes from non-pacemaker cardiomyocytes
            'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Dependent claims 18-19 are included in the basis of the rejection because they do not clarify the nature of the corresponding structure that is necessary and sufficient to cause the recited functional language.

When functional claim language is found indefinite, it typically lacks an adequate written description under §112(a), because an indefinite, unbounded functional limitation would cover a plurality of undisclosed structures and/or method steps of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Thus, in most cases, a §112(b) rejection that is based on functional language having unclear (or no) claim boundaries should be accompanied by a rejection under §112(a) based on failure to provide a written description for the claim.
            Appropriate correction is required.

35 USC § 112(a)
Claim(s) 17-19 is/are rejected under 35 U.S.C. 112(a) as lacking adequate written description for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim recites that “administering to the heart of the subject an effective amount of a silk fibroin of Bombyx mori” has the function of “induc[ing] transformation of the non-pacemaker cardiomyocytes into pacemaker cells…[to treat] cardiac arrhythmia”
The claim, however, lacks written description because the scope of the claim to achieve the functional property of “induc[ing] transformation of the non-pacemaker cardiomyocytes into pacemaker cells…” cannot be determined. 

Either this is an inherent inherent property of (that naturally flows from) the administration of an effective amount of the silk fibroin of Bombyx mori to the heart of a subject, or it is not. 
The claim denotes that not all of the method step(s) of the independent claim are able to achieve the functional property(ies) recited in the claim. 
To the extent it is not an inherent property (that naturally flows) from the method of the independent claim, then the claim is considered to lack written description for failing to recite the method step(s) that is (are) necessary and sufficient to cause the recited functional language. 

The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)

Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g)

If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). Because no structure disclosed in the embodiments of the invention actually performs the claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.). See MPEP §2181(II)(A).

To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). See MPEP §2181(III)

In the instant case, the limitation of “induc[ing] transformation of the non-pacemaker cardiomyocytes into pacemaker cells” merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other method step to be added to the method to provide the functional characteristic. 

Per MPEP 2173.05(g), the Examiner should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: 
(1) Is there a clear cut indication of the scope of the subject matter covered by the claim? 
The claim scope is unclear because it is unknown based on the Specification what additional method step(s) or changes to the recited method step are necessary and sufficient to induce the functional property of transforming non-pacemaker cardiomyocytes into pacemaker cells.  In a working example, the Specification teaches that administering 12% (w/w) silk fibroin into the left ventricle of rate induces the transformation of the non-pacemaker cardiomyocytes into pacemaker cells (para [0146]).  Furthermore, the Specification merely recites that an “effective amount” of silk fibroin is the amount that necessarily induces the functional result of the formation of pacemaker cardiomyocytes from pacemaker cells (para [0059]).  The Specification does not teach any additional method steps besides administering silk fibroin to the heart that necessarily induces the formation of pacemaker cells 
In conclusion, the Specification fails to disclose what additional steps or changes to the method step of “administering to the heart of the subject an effective amount of a silk fibroin of Bombyx mori” is necessary and sufficient to cause the recited functional property of “induc[ing] transformation of the non-pacemaker cardiomyocytes into pacemaker cells”, and thus the ordinary artisan must guess as to what modification(s) must be made in order to fulfill the instant recitation. 
            The boundaries (i.e., scope) imposed by a functional limitation must be clearly defined. 

(2) Does the language of the claim forth well-defined boundaries of the invention, or only states a problem solved or a result obtained?
The claim as recited merely recites the function of administering an effective amount of silk fibroin so as to induce transformation of non-pacemaker cardiomyocytes into pacemaker cells.  The claim does not clearly define what additional method steps are required to induce such a transformation (i.e., the functional result), or what amounts effectively induce such a transformation.  Because the claim does not provide such information, the boundaries of what additional steps or what amounts of silk fibroin are encompassed by the claim are unclear.

(3) Would one of ordinary skill in the art know from the claim terms what structure or steps are encompassed by the claim?
	 Chi et al. ("Cardiac repair using chitosan-hyaluronan/silk fibroin patches in a rat heart model with myocardial infarction", epub 2012, Carbohydrate Polymers 92, p. 591-597) teaches administering silk fibroin to the hearts of rats with damaged hearts from induced myocardial infarction (abstract; p. 592, col 1, para 2; Fig. 1).  Chi teaches that silk fibroin administered to MI-induced rats resulted in increased left ventricular function by increasing left ventricular wall thickness and fractional shortening (abstract; p. 596, col 2, 4. Conclusions).  Chi also teaches that the silk fibroin was administered in patch form (abstract), and that the patches were formulated by dissolving chitosan and hyaluronan in a 1.5%wt silk fibroin solution (p. 592, col 1,  2.1. Fabricating chitosan-HYA/SF patches).  Finally, Chi teaches that the SF patches were fabricated using the technique taught by Yang et al. ("The cardiomyogenic differentiation of rat mesenchymal stem cells on silk fibroin–polysaccharide cardiac patches in vitro", 2009, Biomaterials 30, p. 3757-3765), which teaches creating an SF patch from an SF solution in which the SF itself is derived from Bombyx mori (p 3758, col 2, Materials and Methods, 2.1. Preparation of SF-based patches – “Silk cocoons were purchased from a silk center in Taiwan (ShihTan, Miao-Li, Taiwan). The SF solutions were prepared as described elsewhere [25,26]”; p. 3765, citation 25 – “Inoue S, Tanaka K, Arisaka F, Kimura S, Ohtomo K, Mizuno S. Silk fibroin of Bombyx mori is secreted, assembling a high molecular mass elementary unit consisting of H-chain, L-chain, and P25, with a 6:6:1 molar ratio. J Biol Chem 2000;275(51):40517–28.). Chi, however, does not teach additional method steps or effective concentrations of silk fibroin that are necessary and sufficient to induce transformation of pacemaker cardiomyocytes from non-pacemaker cardiomyocytes.  That is, while Chi teaches the active method step of administering silk fibroin to repair hearts post-MI, Chi does not teach what added steps or effective concentrations are required to induce formation of pacemaker cardiomyocytes from non-pacemaker cardiomyocytes.

The specification fails to disclose either a method involving merely administering silk fibroin to the heart or an amount of silk fibroin that does not necessarily induce the formation of pacemaker cardiomyocytes from non-pacemaker cardiomyocytes.

Dependent claims 18-19 are included in the basis of the rejection because they do not clarify the nature of the corresponding structure that is necessary and sufficient to cause the recited functional language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi et al. ("Cardiac repair using chitosan-hyaluronan/silk fibroin patches in a rat heart model with myocardial infarction", epub 2012, Carbohydrate Polymers 92, p. 591-597), as evidenced by Yang et al. ("The cardiomyogenic differentiation of rat mesenchymal stem cells on silk fibroin–polysaccharide cardiac patches in vitro", 2009, Biomaterials 30, p. 3757-3765) and Gorenek et al. ("Cardiac arrhythmias in acute EP Europace 16(11), p. 1655-1673).
Regarding claim 17, Chi teaches administering silk fibroin (SF) to the hearts of rats with damaged hearts from induced myocardial infarction (abstract; p. 592, col 1, para 2; Fig. 1).  Chi teaches that SF administered to MI-induced rats resulted in increased left ventricular function by increasing left ventricular wall thickness and fractional shortening (abstract; p. 596, col 2, 4. Conclusions).  Chi also teaches that the SF was administered in patch form (abstract), and that the patches were formulated by dissolving chitosan and hyaluronan in a 1.5%wt SF solution (p. 592, col 1, 2.1. Fabricating chitosan-HYA/SF patches).
While Chi does not teach ipsis verbis that its SF patches were fabricated using SF derived from Bombyx mori, Chi does teach that its SF patches were formulated using the technique taught by Yang, which teaches creating an SF patch from an SF solution in which the SF itself is derived from Bombyx mori (p 3758, col 2, Materials and Methods, 2.1. Preparation of SF-based patches – “Silk cocoons were purchased from a silk center in Taiwan (ShihTan, Miao-Li, Taiwan). The SF solutions were prepared as described elsewhere [25,26]”; p. 3765, citation 25 – “Inoue S, Tanaka K, Arisaka F, Kimura S, Ohtomo K, Mizuno S. Silk fibroin of Bombyx mori is secreted, assembling a high molecular mass elementary unit consisting of H-chain, L-chain, and P25, with a 6:6:1 molar ratio. J Biol Chem 2000;275(51):40517–28”).  Because Chi teaches assembling its SF patches using the technique of Yang, a technique in which SF patches are created from SF derived from Bombyx mori, Chi necessarily anticipates administering SF from Bombyx mori to the heart when it teaches administering SF patches created by the technique of Yang to MI-induced rat hearts.
Also, while Chi does not teach ipsis verbis administering SF so as to treat a subject having cardiac arrhythmia, Chi does teach administering SF in vivo to the MI-induced hearts of rats so as to repair the left-ventricle and increase left-ventricular function (abstract; p. 592, col 1, para 2; Fig. 1).  Gorenek in vivo so as to repair the left ventricle in MI-induced hearts, and because MI results in cardiac arrhythmia (as taught by Gorenek), Chi necessarily anticipates a method of administering SF so as to treat a subject having cardiac arrhythmia when it teaches administering SF in vivo to MI-induced hearts.
Finally, while Chi does not teach ipsis verbis that the silk fibroin induces the transformation of the non-pacemaker cardiomyocytes into pacemaker cells, Chi does teach the active method step of claim 17 of administering to the heart silk fibroin to treat a disease which causes cardiac arrhythmia.  Because Chi teaches the active method step required to induce transformation of pacemaker cells from non-pacemaker cardiomyocytes, Chi necessarily teaches a process by which non-pacemaker cardiomyocytes are inherently converted to pacemaker cells absent evidence of additional method steps required to induce such transformation.  In other words, because administration of silk fibroin to the heart appears to be the only requirement for inducing transformation of non-pacemaker cardiomyocytes into pacemaker cells, Chi necessarily inherently teaches such a transformation when it teaches administering silk fibroin to the heart.
Regarding claim 18, Chi teaches that the SF was administered in patch form (abstract).  While Chi does not teach ipsis verbis that the SF patch is a “non-woven silk fibroin mat” or a “silk fibroin film”, the procedure described by Chi produced SF patches by spray-drying liquid SF particles and using a press to form a mat-like or film-like patch structure from those particles (p. 592, col 1, Materials and Methods, 2.1. Fabricating chitosan-HYA/SF patches).  While Applicant does not define “non-woven SF mat” or “SF silm”, these patches appear to resemble a “non-woven SF mat”, given that they are formed from non-woven SF particles pressed together into a mat-like, patch form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. ("Cardiac repair using chitosan-hyaluronan/silk fibroin patches in a rat heart model with myocardial infarction", epub 2012, Carbohydrate Polymers 92, p. 591-597), as applied to claims 17-19, as in further view of Cheerarot et al. ("Biodegradable silk fibroin/chitosan blend microparticles prepared by emulsificationdiffusion method",2015, e-Polymers 15(2)) and Sionkowska et al., ("Preparation and characterization of silk fibroin/chitosan composite sponges for tissue engineering", 2018, Journal of Molecular Liquids 178).
The teachings of Chi have been set forth supra.
Regarding claim 19, Chi teaches administering silk fibroin (SF) to the hearts of rats with damaged hearts from induced myocardial infarction (abstract; p. 592, col 1, para 2; Fig. 1).  Chi also teaches that the SF was administered in patch form (abstract), and that the SF in the patches was complexed with chitosan and hyaluronan (p. 592, col 1, 2.1. Fabricating chitosan-HYA/SF patches).  While Chi does not teach ipsis verbis that the SF patch is a “non-woven silk fibroin mat” or a “silk fibroin film”, the procedure described by Chi produced SF patches by spray-drying liquid SF particles and using a press to form a mat-like or film-like patch structure from those particles (p. 592, col 1, Materials and Methods, 2.1. Fabricating chitosan-HYA/SF patches).
Chi, however, does not teach that the SF patch (i.e., film) comprises a biodegradable polymeric film having a plurality of amine groups on the surface thereof, and a plurality of silk fibroins crosslinked with the biodegradable polymeric film via the plurality of amine groups.
Cheerarot teaches that silk fibroin blended with chitosan complexes to form a film (p. 67, col 2, para 1; p. 68, col 1, para 5 – p 69, col 2, para 1), and that silk fibroin biomaterials are used in biomedical and tissue engineering applications (p. 67, col 1, para 1 – col 2 (cont.)).  Cheerarot also teaches that silk 
Cheerarot, however, does not teach that the silk fibroin/chitosan film has plurality of amine groups on the surface thereof, and a plurality of silk fibroins cross-linked with the biodegradable polymeric film via the plurality of amine groups.
Sionkowska teaches that a blended silk fibroin/chitosan scaffold can be used for tissue engineering (abstract; p. 5, col 1-2), and that silk scaffolds can be used to form films (p. 5, col 2, para 2).  Sionkowska also teaches that silk fibroin complexed to chitosan forms a scaffold in which an amine of the chitosan protein crosslinks with a functional group on the silk fibroin to form a polymeric chitosan/silk fibroin scaffold (Fig 2).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the silk fibroin film for tissue engineering taught by Chi with the biodegradable silk fibroin/chitosan film taught by Cheerarot, wherein the films were formed from amine crosslinking as taught by Sionkowska.  Cheerarot and Sionkowska each teach that silk fibroin-chitosan biomaterials can be used in tissue engineering applications, and one of ordinary skill in the art would have been motivated to substitute the silk fibroin film for tissue engineering taught by Chi with the biodegradable silk fibroin/chitosan film taught by Cheerarot, wherein the films were formed from amine crosslinking as taught by Sionkowska, because all three references are directed to tissue engineering with silk fibroin biomaterials, and Cheerarot and Sionkowska both teach that silk fibroin/chitosan biomaterials are especially useful in tissue engineering given their biodegradability.
	 One skilled in the art would have a reasonable expectation of substituting the silk fibroin film for tissue engineering taught by Chi with the biodegradable silk fibroin/chitosan film taught by Cheerarot, wherein the films were formed from amine crosslinking as taught by Sionkowska, because 

Citation of Relevant Prior Art
Kundu teaches that SF from Bombyx mori can be used in tissue engineering applications (abstract; p. 458, col 2, para 2).  Kundu also teaches that one such tissue engineering application is cardiac repair (abstract).  Finally, Kundu also teaches that SF can be formulated into a films, spun fibers, hydrogels, and particles (p. 462, col 2, para 2 – p. 462, col 2, para 2), and that SF is biodegradable (p. 461, col 1, para 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J RABORG whose telephone number is (571)270-1281.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris M Babic can be reached on 57127285007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/T.J.R./Examiner, 
Art Unit 1633           
/KEVIN K HILL/Primary Examiner, Art Unit 1633